As filed with the Securities and Exchange Commission on May 17, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALPHA NATURAL RESOURCES, INC. (Exact name of Registrant as specified in its charter) Delaware 42-1638663 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Alpha Place, P.O. Box 16429, Bristol, Virginia (Address of Principal Executive Offices) (Zip Code) Alpha Natural Resources, Inc. 2012 Long-Term Incentive Plan (Full title of the plan) Vaughn R. Groves, Esq. Executive Vice President, General Counsel and Secretary Alpha Natural Resources, Inc. One Alpha Place P.O. Box 16429 Bristol, Virginia 24209 (276)619-4410 (Name and address, including zip code, and telephone number of agent for service) Copy to: Amy I. Pandit, Esq. Morgan, Lewis & Bockius LLP One Oxford Centre Thirty-Second Floor 301 Grant Street Pittsburgh, PA 15219 (412) 560-3300 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer
